UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015  September 30, 2016 Item 1: Reports to Shareholders Annual Report | September 30, 2016 Vanguard U.S. Value Fund A new format, unwavering commitment As you begin reading this report, youll notice that weve made some improvements to the opening sectionsbased on feedback from you, our clients. Page 1 starts with a new Your Funds Performance at a Glance, a concise, handy summary of how your fund performed during the period. In the renamed Chairmans Perspective, Bill McNabb will focus on enduring principles and investment insights. Weve modified some tables, and eliminated some redundancy, but we havent removed any information. At Vanguard, were always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Funds Performance at a Glance. 1 Chairmans Perspective. 3 Advisors Report. 6 Fund Profile. 8 Performance Summary. 9 Financial Statements. 11 Your Funds After-Tax Returns. 23 About Your Funds Expenses. 24 Glossary. 26 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Funds Performance at a Glance  For the 12 months ended September 30, 2016, Vanguard U.S. Value Fund returned about 11%, trailing both its benchmark index and the average return of its peer group. In general, value stocks outpaced their growth counterparts.  All but one of the funds industry sectors posted positive results. The advisors stock selection contributed to the funds underperformance relative to its benchmark.  Energy, the funds second-largest sector holding, weighed most on its result. Industrials, health care, and materials were among sectors that also detracted from relative performance. Information technology and telecommunication services were the only sectors to beat the benchmark.  Over the decade ended September 30, the funds average annual return was in line with that of its benchmark and slightly ahead of the average return of its peers. Total Returns: Fiscal Year Ended September 30, 2016 Total Returns Vanguard U.S. Value Fund 11.09% Russell 3000 Value Index Multi-Cap Value Funds Average Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Total Returns: Ten Years Ended September 30, 2016 Average Annual Return U.S. Value Fund % Russell 3000 Value Index Multi-Cap Value Funds Average Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.26% 1.15% The fund expense ratio shown is from the prospectus dated January 27, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the funds expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Multi-Cap Value Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you think you’ve had reason to feel uneasy about the investment environment lately, you’re not imagining things. In just the past few months, we’ve seen economic uncertainty, intense political polarization, and super-low bond yields. Yet at the same time, the stock market kept pushing higher. In this confusing and sometimes contradictory climate, you may be asking yourself a question that I hear often: How do I make sense of all this, keep investing, and still get a good night’s sleep? As with any problem, there are multiple ways to go at it. But there’s one approach in particular that is simple, straightforward, and nearly foolproof: Save more money. Not only can saving more give you a greater sense of control over your investment plan, it can help compensate for long-term returns that, in our estimation, could fall short of historical averages. I love the way one of our investment pros put it. Fran Kinniry this summer told The Wall Street Journal , “Investing is always a partnership between you and the markets.” He explained that the markets carried more than their fair share of the weight for a couple of decades, through the 1990s, providing outsized returns that made the investor’s half of the partnership relatively light work. “But now you are going to have to be the majority partner.” Sobering? Sure. Hopeless? Definitely not. 3 Over the 12 months since last September, U.S. stocks returned 15%, though the rise has not been a one-way ticket straight up. International markets have also posted strong returns, but lower than those of the broad U.S. market. The decision by United Kingdom voters in June to exit the European Union came as a surprise but caused market heartburn for only a few days. In fixed income, yields remained extremely low—about 1.60% on the 10-year U.S. Treasury note at the end of September, after dipping below 1.40% over the summer. And bond yields in some international markets were negative. Even this relatively small window of time illustrates a truism of the financial markets: There will always be segments that perform well and others that don’t. Saving more saves you from trying to control the uncontrollable—how economies and the markets perform. And it keeps you in control of one of the most vital parts of your investment program. Although the “save more” logic is easy to grasp, it’s not always easy to follow. Bills, illness, the loss of a job—these can affect any of us. But whatever our circumstances, figuring out how to save more is worth the effort. It requires that we make difficult decisions to forgo some consumption today to increase the likelihood of consuming (or consuming more) in the future. This is the very heart of investing. Sacrifices are never fun, so consider carrying them out systematically and in doses that you Market Barometer Average Annual Total Returns Periods Ended September 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.93% 10.78% 16.41% Russell 2000 Index (Small-caps) 15.47 6.71 15.82 Russell 3000 Index (Broad U.S. market) 14.96 10.44 16.36 FTSE All-World ex US Index (International) 9.62 0.71 6.50 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.19% 4.03% 3.08% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.58 5.54 4.48 Citigroup Three-Month U.S. Treasury Bill Index 0.20 0.06 0.06 CPI Consumer Price Index 1.46% 1.03% 1.25% 4 can be comfortable withfor instance, gradually getting up to the max in your IRA, or adding a percentage point or so to the amount you stash in your employers retirement plan. As a point of reference, we generally suggest that investors strive for a retirement savings rate of 12%15%, including any employer contributions. If you need more convincing about the wisdom of the save more course of action, it might be helpful to examine your alternatives. This list is by no means exhaustive, but it hits on a few of the big ones, and none are without risk.  Reach for yield. With yields so low on many types of bonds, its tempting to find the corners of the fixed income market where payouts are juicier. But with the juice comes considerable risk. You need to be aware that youd be taking on more riskand how much more.  Go all-in on a hot-performing asset class or fund. By now, you know better than that, right?  Sit tight. This approach isnt a terrible idea; its better than panicking and deciding to just do something, particularly if that means changing your approach in response to the markets movements. Heres the inescapably challenging part of your partnership with the markets: In the short run, your partner is fickle, emotional, and wildly unpredictable. But in the long run, your partner is mostly rational and extremely helpful. The best way to minimize your vulnerability to the markets mood swings, and to maximize the benefit of your partners longer-term strengths, is to expect less and save more. Maybe the markets will deliver better-than-expected returns. Maybe theyll be consistent with our more modest expectations. In either case, a higher savings rate can help put you in a better position to reach your goals. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer October 18, 2016 5 Advisor’s Report For the fiscal year ended September 30, 2016, the U.S. Value Fund returned 11.09%. It lagged the benchmark Russell 3000 Value Index by more than 5 percentage points. The broad U.S. equity market was up 14.96%. U.S. growth stocks, which returned 13.64%, lagged the 16.38% result for their value counterparts. Small-capitalization stocks returned 15.47%, outperforming large- and mid-cap stocks, which returned 14.93%. Globally, developed markets performed more weakly, with the MSCI EAFE Index returning 6.52%. In comparison, emerging markets, as measured by the MSCI Emerging Markets Index, rose 16.78%. Each of the 11 industry sectors in the Russell 3000 Value Index generated positive returns. Results were best among materials, information technology, and industrial companies, but they were only mildly positive among consumer discretionary and financial firms. Growth around the globe remained subdued. The U.S. economy grew at an annual rate of 0.8% in the first quarter of 2016 and 1.4% in the second. The second-quarter increase reflected positive contributions from personal consumption expenditures, exports, and nonresidential fixed investments, but declines in private inventory investment and residential fixed investment weighed on the economy. The International Monetary Fund estimated global growth at 2.9% for the first half of 2016, slightly weaker than for the second half of 2015. Brexit is still unfolding, as the long-term arrangements between the United Kingdom and the European Union will be uncertain for some time. Commodity prices have partly recovered. After hitting a ten-year low in January 2016, oil prices rallied by 50 percent to $45 in August, mostly because of production outages. Nonfuel commodity prices have also increased, with metals prices rising 12% and agricultural commodity prices up 9%. Although it’s important to understand how overall portfolio performance is affected by these macroeconomic factors, we emphasize that our investment process focuses on specific stock fundamentals and portfolio characteristics. Our stock selection model evaluates companies within our investment universe to identify those with attractive characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that focuses on a combination of five key themes: high quality—healthy balance sheets and consistent cash-flow generation; effective use of capital—sound investment policies that favor internal over external funding; consistent earnings growth—a demonstrated ability to grow earnings year after year; strong market sentiment—market confirmation of our view; and reasonable valuation—avoidance of overpriced stocks. The interaction of these themes generates an opinion on all the stocks in our universe each day. Using the results of our model, we then construct our portfolio with the goal of maximizing expected return, while minimizing exposure to risks that our 6 research indicates do not improve returns, such as industry selection and other risks relative to our benchmark. Our portfolio focuses on the attractive stocks identified by the model that we expect will exhibit future outperformance; however, as with any investment management process, there will be periods when our model does not perform as expected. Unfortunately, over the latest fiscal year, the stocks that outperformed had characteristics that our model does not pursue. Although we are disappointed with the performance results, it is important to remind our investors that through different market environments, we maintain our commitment to invest in stocks with attractive fundamentals that we believe will outperform in the long run. For the 12-month period, our valuation and management decisions models helped performance, while our growth and quality models were weaker. However, our sentiment model was a large detractor from the fund’s performance. We always maintain a positive view of each of our five submodels, but we recently introduced a dynamic weighting process that shifts their relative importance through time. This process successfully underweighted the sentiment component and increased the weight of the management decisions component, which mitigated our underperformance over the period. Our stock selection results across sectors were disappointing, as we were able to produce positive selections only in real estate, information technology, and telecommunication services. In real estate, our most successful positions included Government Properties Income Trust (+59.2%), Digital Realty Trust (+68.4%), and Communications Sales & Leasing (+82.1%). Performance in IT was driven by AMD (+191.6%), NeoPhotonics (+139.9%), and NVIDIA (+181.3%). Telecom benefited from our positions in Verizon (+25.1%) and Cincinnati Bell (+30.8%). We were not able to match the outperformance across the remaining sectors, and our stock selection results were the most disappointing in energy, industrials, and financials. In energy, Alon USA Energy (–62.2%), Teekay Tankers (–56.2%), and Noble (–39.9%) significantly detracted. Industrial holdings JetBlue Airways (–33.1%), Alaska Air Group (–15.9%), and Spirit AeroSystems (–7.9%) similarly did not perform as expected. In financials, Santander (–42.4%), MGIC Investment (–37.9%), and Heritage Insurance (–25.9%) hurt results. Portfolio Managers: James P. Stetler, Principal Anatoly Shtekhman, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Vanguard Quantitative Equity Group October 18, 2016 7 U.S. Value Fund Fund Profile As of September 30, 2016 Portfolio Characteristics Russell DJ U.S. Total Value Market Fund Index FA Index Number of Stocks Median Market Cap $23.3B $48.8B $51.8B Price/Earnings Ratio 16.3x 21.9x 23.7x Price/Book Ratio 1.8x 1.8x 2.8x Return on Equity 11.0% 12.4% 16.6% Earnings Growth Rate 7.0% 3.0% 7.6% Dividend Yield 2.6% 2.5% 2.0% Foreign Holdings 1.0% 0.0% 0.0% Turnover Rate 76%   Ticker Symbol VUVLX   Expense Ratio 1 0.26%   30-Day SEC Yield 2.49%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) DJ U.S. Russell Total Market Value FA Fund Index Index Consumer Discretionary 5.3% 5.3% 12.8% Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Real Estate Telecommunication Services Utilities Volatility Measures Russell DJ U.S. Total Value Market Index FA Index R-Squared Beta These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.4% Johnson & Johnson Pharmaceuticals JPMorgan Chase & Co. Diversified Banks General Electric Co. Industrial Conglomerates Bank of America Corp. Diversified Banks Berkshire Hathaway Inc. Multi-Sector Holdings Citigroup Inc. Diversified Banks AT&T Inc. Integrated Telecommunication Services Procter & Gamble Co. Household Products Merck & Co. Inc. Pharmaceuticals Top Ten 21.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated January 27, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the expense ratio was 0.23%. 8 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2006, Through September 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Value Fund 11.09% 16.64% 5.85% $17,655  Russell 3000 Value Index     Dow Multi-Cap Jones Value U.S. Funds Total Stock Average Market Float Adjusted Index Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 9 U.S. Value Fund Fiscal-Year Total Returns (%): September 30, 2006, Through September 30, 2016 U.S. Value Fund Russell 3000 Value Index 10 U.S. Value Fund Financial Statements Statement of Net Assets As of September 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (5.3%) Target Corp. Lear Corp. Whirlpool Corp. Best Buy Co. Inc. International Game Technology plc * Liberty SiriusXM Group Class A * Cooper-Standard Holding Inc. Darden Restaurants Inc. News Corp. Class B PVH Corp. * Discovery Communications Inc. Class A Carnival Corp. Ford Motor Co. Cooper Tire & Rubber Co. * MSG Networks Inc. Childrens Place Inc. Rent-A-Center Inc. Barnes & Noble Inc. Dana Inc. * Liberty SiriusXM Group Class C General Motors Co. Nordstrom Inc. Consumer Staples (8.4%) ^ Procter & Gamble Co. Wal-Mart Stores Inc. Philip Morris International Inc. Tyson Foods Inc. Class A ConAgra Foods Inc. Energizer Holdings Inc. ^,* Herbalife Ltd. Market Value  Shares ($000) Dean Foods Co. JM Smucker Co. Ingredion Inc. Universal Corp. * Post Holdings Inc. Fresh Del Monte Produce Inc. PepsiCo Inc. Ingles Markets Inc. Class A * Omega Protein Corp. Mondelez International Inc. Class A SpartanNash Co. Nu Skin Enterprises Inc. Class A Avon Products Inc. Energy (12.9%) Exxon Mobil Corp. Chevron Corp. Devon Energy Corp. Apache Corp. Ensco plc Class A * Newfield Exploration Co. Rowan Cos. plc Class A Energen Corp. Valero Energy Corp. Tesoro Corp. ^ Ship Finance International Ltd. Schlumberger Ltd. * Transocean Ltd. ^,* EP Energy Corp. Class A Cimarex Energy Co. Diamond Offshore Drilling Inc. ^ Nordic American Tankers Ltd. Baker Hughes Inc. * Denbury Resources Inc. 11 U.S. Value Fund Market Value  Shares ($000) Spectra Energy Corp. DHT Holdings Inc. Scorpio Tankers Inc. * Overseas Shipholding Group Inc. Class A * Laredo Petroleum Inc. ^,* Seadrill Ltd. * Sanchez Energy Corp. Noble Corp. plc * RPC Inc. * McDermott International Inc. Financials (23.8%) JPMorgan Chase & Co. Bank of America Corp. * Berkshire Hathaway Inc. Class B Citigroup Inc. Wells Fargo & Co. American Express Co. Prudential Financial Inc. Capital One Financial Corp. Bank of New York Mellon Corp. Travelers Cos. Inc. Aflac Inc. SunTrust Banks Inc. Fifth Third Bancorp Discover Financial Services Ameriprise Financial Inc. PNC Financial Services Group Inc. Navient Corp. Unum Group Assured Guaranty Ltd. Universal Insurance Holdings Inc. US Bancorp * Walker & Dunlop Inc. * INTL. FCStone Inc. State Street Corp. Heritage Insurance Holdings Inc. Goldman Sachs Group Inc. * Flagstar Bancorp Inc. Regions Financial Corp. * KCG Holdings Inc. Class A Primerica Inc. Maiden Holdings Ltd. Reinsurance Group of America Inc. Class A Ally Financial Inc. Torchmark Corp. Market Value  Shares ($000) Popular Inc. * World Acceptance Corp. American International Group Inc. Health Care (11.0%) Johnson & Johnson Merck & Co. Inc. Pfizer Inc. Baxter International Inc. * HCA Holdings Inc. Aetna Inc. * Express Scripts Holding Co. Medtronic plc * WellCare Health Plans Inc. * Quintiles Transnational Holdings Inc. Anthem Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. * INC Research Holdings Inc. Class A * Charles River Laboratories International Inc. * Healthways Inc. Abbott Laboratories Universal American Corp. Industrials (9.6%) General Electric Co. Delta Air Lines Inc. BWX Technologies Inc. Owens Corning Global Brass & Copper Holdings Inc. Masco Corp. SkyWest Inc. General Cable Corp. Huntington Ingalls Industries Inc. Alaska Air Group Inc. L-3 Communications Holdings Inc. * JetBlue Airways Corp. GATX Corp. * Wabash National Corp. * ACCO Brands Corp. United Technologies Corp. * United Rentals Inc. Quad/Graphics Inc. * Spirit AeroSystems Holdings Inc. Class A Universal Forest Products Inc. 12 U.S. Value Fund Market Value  Shares ($000) Comfort Systems USA Inc. Union Pacific Corp. Briggs & Stratton Corp. West Corp. Southwest Airlines Co. Ennis Inc. Information Technology (10.0%) Intel Corp. Cisco Systems Inc. HP Inc. Computer Sciences Corp. * Advanced Micro Devices Inc. SYNNEX Corp. * Tech Data Corp. Booz Allen Hamilton Holding Corp. Class A NVIDIA Corp. CDW Corp. * NeoPhotonics Corp. * Sykes Enterprises Inc. Oracle Corp. * Sigma Designs Inc. EarthLink Holdings Corp. * Extreme Networks Inc. * NETGEAR Inc. Leidos Holdings Inc. * First Data Corp. Class A Avnet Inc. * TTM Technologies Inc. QUALCOMM Inc. * VMware Inc. Class A * CACI International Inc. Class A * NCR Corp. * Cirrus Logic Inc. * Alpha & Omega Semiconductor Ltd. Applied Materials Inc. * Amkor Technology Inc. Materials (3.0%) Steel Dynamics Inc. Commercial Metals Co. * AK Steel Holding Corp. Cabot Corp. Rayonier Advanced Materials Inc. Dow Chemical Co. Schnitzer Steel Industries Inc. * Coeur Mining Inc. LyondellBasell Industries NV Class A Market Value  Shares ($000) Avery Dennison Corp. United States Steel Corp. Greif Inc. Class A * Ryerson Holding Corp. Real Estate (5.5%) Hospitality Properties Trust Government Properties Income Trust Lexington Realty Trust CBL & Associates Properties Inc. Washington Prime Group Inc. DuPont Fabros Technology Inc. Senior Housing Properties Trust Select Income REIT Communications Sales & Leasing Inc. Apple Hospitality REIT Inc. Macerich Co. VEREIT Inc. NorthStar Realty Finance Corp. GEO Group Inc. Summit Hotel Properties Inc. Omega Healthcare Investors Inc. Piedmont Office Realty Trust Inc. Class A Brandywine Realty Trust Global Net Lease Inc. WP Carey Inc. Care Capital Properties Inc. Sabra Health Care REIT Inc. Sunstone Hotel Investors Inc. Telecommunication Services (3.6%) AT&T Inc. Verizon Communications Inc. CenturyLink Inc. * Cincinnati Bell Inc. ^ Windstream Holdings Inc. Utilities (6.5%) Edison International PPL Corp. FirstEnergy Corp. Entergy Corp. CenterPoint Energy Inc. 13 U.S. Value Fund Market Value • Shares ($000) UGI Corp. 168,004 7,601 NiSource Inc. 312,840 7,543 MDU Resources Group Inc. 294,043 7,480 Great Plains Energy Inc. 151,039 4,122 AES Corp. 319,849 4,110 National Fuel Gas Co. 62,335 3,370 Southwest Gas Corp. 37,180 2,597 ONE Gas Inc. 40,905 2,530 NRG Energy Inc. 211,551 2,371 DTE Energy Co. 10,622 995 Ameren Corp. 16,080 791 NRG Yield Inc. 39,053 662 NextEra Energy Inc. 5,004 612 88,721 Total Common Stocks (Cost $1,218,339) 1,367,449 Temporary Cash Investments (1.7%) 1 Money Market Fund (1.7%) Vanguard Market Liquidity Fund, 0.640% 230,400 23,042 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes, 0.339%, 11/4/16 300 300 5 United States Treasury Bill, 0.341%, 12/8/16 100 100 400 Total Temporary Cash Investments (Cost $23,440) 23,442 Total Investments (101.3%) (Cost $1,241,779) 1,390,891 Amount ($000) Other Assets and Liabilities (-1.3%) Other Assets Receivables for Investment Securities Sold 3,295 Investment in Vanguard 106 Receivables for Accrued Income 1,844 Receivables for Capital Shares Issued 798 Other Assets 145 Total Other Assets 6,188 Liabilities Payables for Investment Securities Purchased (655) Collateral for Securities on Loan (17,706) Payables for Capital Shares Redeemed (1,126) Payables to Vanguard (1,278) Other Liabilities (2,657) Total Liabilities (23,422) Net Assets (100%) Applicable to 79,611,907 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,373,657 Net Asset Value Per Share $17.25 At September 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 1,183,106 Undistributed Net Investment Income 20,151 Accumulated Net Realized Gains 21,272 Unrealized Appreciation (Depreciation) Investment Securities 149,112 Futures Contracts 16 Net Assets 1,373,657 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
